Citation Nr: 1422853	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1962.  In June 2006, he died.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Entitlement to service connection for the cause of the Veteran's death and to DIC under 38 U.S.C.A. § 1318 was denied therein.  In August 2011, the Board denied DIC benefits pursuant to 38 U.S.C.A. § 1318.  That issue accordingly no longer is on appeal.  The Board remanded the issue of service connection for the cause of the Veteran's death for additional development.  A determination with respect to this issue, which is recharacterized as set forth above, is made at this time based on review of the Veteran's paper and electronic claims files.


FINDING OF FACT

None of the Veteran's service-connected disabilities, individually or collectively, acted as the principal or contributory cause of his death; and, neither the cardiopulmonary arrest nor the underlying lung cancer resulting in his death was related to his service in any manner such that they could have been service-connected.


CONCLUSION OF LAW

The criteria for establishing DIC benefits based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty to notify regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a DIC benefits claim, the disabilities for which the Veteran was service-connected at the time of his death must be identified and the notice regarding substantiating evidence for a service-connected disability and a disability that was not service-connected must be addressed.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice of how disability ratings and effective dates are assigned, if applicable, finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

It is significant that neither the appellant nor her representative has alleged notice prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An August 2006 letter informed them of the criteria for establishing DIC benefits for a service-connected disability, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This was prior to the November 2006 rating decision, which is the initial adjudication.  In compliance with the Board's remand, an August 2011 letter listed the Veteran's service-connected disabilities at the time of his death.  It informed the appellant and her representative of the criteria for establishing DIC benefits for a disability that was not as well as was service-connected, the evidence required in this regard, and how an effective date would be assigned (a disability rating is inapplicable for a DIC benefits claim).  It finally repeated the duties for obtaining evidence.  While this letter was after the initial adjudication, it was prior to readjudication in a June 2012 supplemental statement of the case.  The timing defect thus has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  The criteria for when such an opinion or a VA medical examination is needed for a disability compensation claim (set forth in 38 U.S.C.A. § 5103A(d),  38 C.F.R. § 3.159(c)(4), and McLendon v. Nicholson, 20 Vet. App. 79 (2006)) do not apply to DIC benefits claims, however.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Veteran's service treatment records and VA treatment records dated near the time of his death have been obtained by VA.  Private treatment records have not been obtained by VA.  Neither the appellant nor her representative has taken advantage of opportunities to identify such records.  Further, none have been submitted.  His Certificate of Death has been submitted.  An opinion from VA Dr. M.I. was submitted in November 2007.  This opinion essentially was deemed inadequate in the Board's remand.  

Pursuant thereto, a VA medical opinion from another physician was obtained in August 2011.  It is adequate.  The paper claims file was reviewed.  It does not appear that the electronic claims file was reviewed, but it does not contain anything substantive.  Consideration was given to whether or not the Veteran's service-connected disabilities were related to his death as well as to whether or not the disabilities he died of could have been service-connected.  Enough detail, in sum, has been provided so that the determination herein is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the appellant nor her representative has identified any additional development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Accordingly, no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  DIC Benefits Based on Service Connection
for the Cause of the Veteran's Death

When a Veteran dies after December 31, 1956, from a service-connected disability, VA shall pay DIC benefits to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  A Veteran's death is considered to be due to a service-connected disability when the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  A service-connected disability is the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability is a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the disability casually shared in causing death, but rather it must be shown that there was a causal connection.  Id.

Service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).  Further, service connection may be established in additional ways for chronic diseases and diseases associated with herbicide exposure.  Malignant tumors are a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) have been associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Manifestation of the same chronic disease during service and at any later date may be service connected unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  There is a rebuttable presumption that the disease was incurred or aggravated during service even if this cannot be established.  38 C.F.R. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).  Certain requirements must be met, however.

Service must have been active duty for at least 90 days during a war period or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  For diseases associated with herbicide exposure, exposure during service is required.  It is presumed if there was service in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There lastly must be manifestation to a compensable degree within a particular time period.  This does not mean that there must be a diagnosis in that period but that there must be characteristic symptoms followed by diagnosis without unreasonable delay.  38 C.F.R. § 3.307(c).  This period is within one year from the date of discharge or release for malignant tumors.  38 U.S.C.A. §§ 1101(3), 1112(a)(1)  38 C.F.R. §§ 3.307(a)(2-3), (c), 3.309(a).  It is any time after discharge or release for respiratory cancers.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This includes both medical and lay (non-medical) evidence.  Each may be discounted in light of inherent characteristics or the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding the claimed benefits or any finding with respect to such a claim, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran died in June 2006.  His July 2006 Certificate of Death indicates that he died at the age of 66 of cardiopulmonary arrest due to (or as a consequence of) complications of lung cancer and therapy.  These conditions are the principal causes of his death, in other words.  The Veteran was service-connected for several disabilities at the time of his death.  This included semilunar cartilage of the left knee with total knee arthroplasty at 60 percent, residuals of a fracture to the right tibial plateau and right fibula head at 30 percent, arthrosis of the lumbar spine at 20 percent, degenerative joint disease of the right knee at 10 percent.  Arthrosis is another term for arthropathy, which is any joint disease.  Dorland's Illustrated Medical Dictionary 160 (31st ed. 2007).  This includes arthritis.  It also includes an injury to the left strenocostal junction with fractures of the 9th and 10th ribs at noncompensable as well as scars of the forehead, right neck, and chin, for which noncompensable (0%) ratings were in effect.

The appellant's representative argues that the Veteran's severe back pain interfered with treatment for his lung cancer.  The appellant argues that his death certificate is wrong, as no "officer" can state the cause of his death.  She contends that he was cancer free when he died and that he ultimately died because of his service-connected disabilities.  Specifically, she alleges that he suffered extreme pain, particularly back pain, due to them.  She further argues that the toll this pain took on his body helped lead to his early death.  The appellant notes that this pain was severe but under documented since he was on morphine.  She further recounts that he was scheduled for surgery for this pain, but that it never was performed.  She in particular recounts that he was bumped, with someone else being put in his place, for this surgery the first time it was scheduled.  With respect to closure surgery for a neck fistula, the appellant states that he journeyed to a distant VA facility and was told that he could undergo the procedure if he remained smoke free for a month.  She also states that he was to return for reevaluation in this regard in July 2012.

A November 2007 opinion letter of VA Dr. M.I. addresses some of the appellant's argument.  Dr. M.I. noted therein that the Veteran was preparing for lumbar spine surgery due to severe back pain when his lung cancer was discovered.  Then, it was noted that this surgery never took place because the remainder of his life was spent fighting the lung cancer and complications of its treatment.  Dr. M.I. next noted that closure surgery was scheduled for one such complication, the neck fistula, but that the Veteran declined to travel to a distant VA facility for the procedure.  Dr. M.I. highlighted the Veteran's back pain in this regard, relying on a statement from him that he doubted he would be able to physically tolerate the trip.  Finally, Dr. M.I. concluded that it is at least as likely as not that not having this surgery contributed to the Veteran dying some time sooner that he would have if he had had it.  That his "severe arthritis had no specific direct relation to his death" was acknowledged.  However, Dr. M.I. found it "conceivable that his arthritis, especially the severe (sic) arthritis of the lumbar spine, discouraged [him] from fighting the cancer with the vigor required to gain more time to live." 

At the outset, it is of import that the appellant is a lay person since there is no indication that she has a medical background.  Lay persons are competent to recount what they personally experience or observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Yet lay persons are not competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The cause of the Veteran's death obviously is not something the appellant personally experienced, and it also is not something she observed.  Even assuming she was with the Veteran when he died, she would not have knowledge of what went on inside his body at that time.  The cause of his death is a medical question given the complexities involved.  Several conditions indeed were manifested by the Veteran at the time of his death.  Cause of death, in sum, is outside the appellant's competency.  Her credibility thus need not be addressed.  

Moreover, the Veteran has not identified any proof that an error exists in the Veteran's Certificate of Death.  There is no indication in this regard.  Indeed, absent any evidence to the contrary, the certificate is found to be accurate.

That the appellant and Dr. M.I. differ about some of what transpired prior to the Veteran's death next is notable.  It appears that all of his treatment was through VA.  VA treatment records document the following.  In August 2005, the Veteran was scheduled for back surgery not for back pain but for left thigh pain from radiculopathy.  This elective surgery was cancelled after he had chest pain.  It was rescheduled for November, but it was cancelled again because a preoperative chest X-ray showed a mass highly suspicious for malignancy.  Lung cancer was diagnosed.  By May 2006, the Veteran had developed a neck fistula.  His use of morphine was referenced in June, and he noted having used morphine at home for quite some time.  He was transferred to a distant VA facility for a closure procedure, reporting a pain level of 2 out of 10 in his back around that time.  What happened there is not reflected.  Upon the Veteran's return, however, it was noted that he opted against immediate closure surgery, which was recommended only if he quit smoking, so that he could regain strength.  He was scheduled for reevaluation.  His lung cancer further was mentioned.

While both the appellant and Dr. M.I., as one of the Veteran's treating physicians at VA, have some knowledge of what occurred prior to his death, the VA treatment records are more persuasive.  They provide a comprehensive timeline of events with only one gap, what transpired at the distant VA facility.  Many occurrences were referenced repeatedly in the records.  Finally, impartial individuals created them.  

The appellant clearly is partial, however  Her interest in financial gain, which is the outcome if a favorable determination were made herein, indeed is evident given her self-admitted need in that regard.  Her contentions that the Veteran was bumped from his first back surgery and that he was cancer free at the time of his death is shown by the record to be inaccurate.  Remission indeed was not referenced in them.  The August 2011 VA medical opinion further noted that the Veteran had undergone a variety of treatment for his lung cancer, but remission was not noted.  The appellant's contentions that he took morphine and actually did make the journey to the distant VA facility, in contrast, are correct.  Dr. M.I., though not impartial, thus is wrong in noting that the Veteran declined this trip because of his back pain.  This undermines his opinion.

Dr. M.I.'s opinion is further undermined as noted in the Board's remand.  It essentially indicates only that "it is conceivable" the Veteran's arthritis, particularly his lumbar spine arthritis, was a contributory cause of his death.  The opinion was not that the Veteran's service-connected lumbar spine disability was a contributory cause of his death, in other words.  It also was not that this disability was not a contributory cause of his death.  Language that is general, equivocal, or speculative is insufficient when it comes to establishing benefits.  Bostain v. West, 11 Vet. App. 124 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).  Further, Dr. M.I. did not provide any rationale to support the opinion.  The appellant's representative conceded this in a May 2011 Brief.  A medical opinion is not persuasive if it is unsupported.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Dr. M.I.'s opinion, in sum, cannot be accorded any probative value.

Other than the aforementioned opinion and the appellant's contentions, there is no indication that any of his service-connected disabilities, individually or collectively, acted as a contributory cause of his death.  Yet there are many indications to the contrary.  It is undisputed that the Veteran's service-connected disabilities had a substantial impact on him.  Their combined rating indeed was 90 percent, but he was paid as if it was 100 percent in light of his receipt of a total disability rating based on individual unemployability.  However, they all were musculoskeletal or skin disabilities.  Static service-connected disabilities involving only muscular or skeletal functions, even if rated at 100 percent, generally are not found to have contributed to death due to an unrelated condition.  38 C.F.R. § 3.312(c)(2).  The Veteran's disabilities were static, as they were rated the same for years prior to his death.  It further generally is not reasonable to find that a coexisting service-connected disability accelerated death due to an overwhelming condition unless the disability affected a vital organ and was progressive or debilitating.  38 C.F.R. § 3.312(c)(4).  Whether the Veteran's lung cancer was overwhelming or not, none of his disabilities affected a vital organ.  The Certificate of Death additionally does not reflect that any of the Veteran's service-connected disabilities as having contributed to his death.  

Finally, there is the August 2011 VA medical opinion rendered by a physician.  This physician characterized the Veteran's lung cancer as quite aggressive such that he was going to succumb to it.  It indeed was overwhelming, in other words.  The physician also agreed with Dr. M.I. that it is "conceivable that [the Veteran's] arthritis, especially the severe (sic) arthritis of the lumbar spine, discouraged [him] from fighting the cancer with the vigor required to gain more time to live."  His comorbidities, which were noted to be numerous (there was three final diagnoses and 16 secondary medical problems listed), quite extensive, and fairly severe, were taken into account, however.  These were found to be more severe than his arthritis even if it was quite painful and debilitating in that it limited mobility and thus activity.  The physician accordingly found that to state the Veteran would have had more time to live or would have exhibited more vigor during his life but for his arthritis would be speculative.  Thus, it was concluded that none of his service-connected disabilities was a contributory cause of his death.

A rationale was provided by the aforementioned physician to support the opinion rendered, unlike in the case of Dr. M.I.'s opinion.  Other factors for assessing the weight of a medical opinion include the author's qualifications and review of the evidence, the scope of the examination, and the accuracy of any factual premises, and the degree of certainty provided.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The physician's qualifications have not been challenged by the appellant or her representative, so competence is presumed.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  There further is nothing to suggest that such a challenge would succeed.  It is reiterated that the physician reviewed the claims file.  All factual premises relied upon were accurate.  Indeed, the physician was not wrong like both the appellant and Dr. M.I. were on various points about what transpired prior to the Veteran's death.  Finally, the physician expressed the opinion in certain language rather than general, equivocal, or speculative language.  The probative value of the August 2011 VA medical opinion is substantial.  

Of final note is that to find a conclusion not possible without resort to speculation is just as much as an opinion as a positive or negative opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Making such a finding cannot serve as a substitute for full consideration of the evidence, and the basis for it must be provided or otherwise apparent.  Id.  The above discussion makes it clear that the physician who rendered the opinion, to include the finding that it would be speculative to state the Veteran would have lived longer or would have lived with more vigor but for his service-connected disabilities, fully considered the evidence and included a supporting rationale.  Ultimately, then, it is possible but cannot be confirmed that these disabilities accelerated his death.  While this is not quite the same as 38 C.F.R. § 3.312(c)(4), it is notable that the opinion and this regulation are in agreement with the final determination that the disabilities did not contribute to his death.

The appellant clearly believes one or more of the Veteran's service-connected disabilities, especially his lumbar spine arthritis, was a contributory cause of his death.  Lay evidence regarding nexus sometimes is competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, the question of whether there exists a nexus between the Veteran's death and his service-connected disabilities falls outside the province of a lay person.  It instead is a medical question, just like the question of how he died.  The interplay of the musculoskeletal system and skin with the respiratory system, taking into account the interplay of other comorbidities as the August 2011 VA medical opinion states is required, indeed can only be described as complex.  Only those with a medical background are competent where the determinative issue is one of medical causation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372; Jones, 12 Vet. App. at 460.  Lacking this background, the appellant lacks competence to provide a nexus opinion.  Her credibility thus need not be addressed.

Although the appellant has not contended that the Veteran's cardiopulmonary arrest or lung cancer could have been service-connected, consideration must be given in this regard.  A few important findings regarding service connection are undisputed.  First, the Veteran had lung cancer and ultimately suffered cardiopulmonary arrest.  A current disability is found, in other words.  The Veteran also served for more than 90 days after December 31, 1946.  His service indeed spanned well over three years.  Finally, cancer is another term for malignant tumor.  Dorland's at 284.  The Veteran's lung cancer thus is a chronic disease as well as a respiratory cancer.  There is no provision for presuming service connection for cardiopulmonary arrest.  However, there are provisions for presuming service connection for lung cancer as both a chronic disease and a respiratory cancer.

Service connection cannot be presumed for the Veteran's lung cancer as a chronic disease.  It did not manifest within his first post-service year which concluded in May 1963.  He was diagnosed in or after November 2005.  This equates to over 43 years after his discharge.  Manifestation concededly most likely occurred prior to diagnosis, but the period between the two most likely was not long.  It is extremely unlikely that this period lasted for more than four decades.  One of the Veteran's comorbidities noted in the August 2011 VA medical opinion was a prior history of malignant lymphatic neoplasm.  Detection lung cancer, if it existed, would be expected during treatment for this other cancer.  The fact that it was not detected strongly suggests that it did not exist at that time.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Service connection for lung cancer also cannot be presumed as a disease associated with exposure to an herbicide agent.  There is no indication that Veteran had herbicide exposure during service.  Such exposure cannot be presumed because he did not serve in the RVN between January 9, 1962, and May 7, 1975.

The appellant apparently has talked to other widows who receive DIC benefits based on service connection for the cause of their Veteran husbands' deaths.  One such widow's Veteran husband died of lung cancer determined to be due to his RVN service.  She believes it is unfair that this widow did not have to submit proof in this regard whereas she does have to submit proof.  It appears that the determination was made based on application of the aforementioned presumption.  It is not applicable with respect to the appellant.  That the Veteran suffered for years from his service-connected disabilities while this other Veteran reportedly suffered for only a few months of cancer is irrelevant (though it is noted that the Veteran's Certificate of Death shows that the time between onset of his cancer and death similarly was only seven months).  She reports that another widow's Veteran husband died of a heart attack determined to be due to asbestos exposure during service.  How this determination was made is unknown based on the scant information provided.  However, how it and any other determination in any other case was made is of no consequence.  Each case involves different facts and evidence.

Since service connection cannot be presumed, it must be established.  Service treatment records are silent with respect to cardiopulmonary arrest and lung cancer.  They further are silent with respect to any respiratory problem.  The only heart problem noted was a contusion from the same motor vehicle accident in August 1961 that caused most of the Veteran's service-connected disabilities.  By the time of his discharge examination in May 1962, however, his heart was found to be normal.  So were his lungs and chest.  This lack of a manifestation of lung cancer or any other lung problem during service rules out chronicity.  The lack of even a notation of lung cancer or any other lung problem during service similarly rules out continuity of symptomatology.  As such, continuity of symptomatology post-service need not be addressed.  The presence of only a temporary heart problem with no indication of such a problem that was permanent finally weighs against finding that the Veteran's cardiopulmonary arrest was related to his service.

The physician who rendered the August 2011 VA medical opinion concluded that the Veteran's lung cancer and cardiopulmonary arrest did not onset during his service and were not otherwise related to his service.  Regarding the factors for assessing a medical opinion, the above discussion applies with the exception of that concerning rationale and the accuracy of factual premises.  Little rationale was provided by the physician to support the aforementioned concluding.  It simply was noted that there was no documentation such as in the service treatment records showing a service relationship.  It further was noted that the etiology of the Veteran's lung cancer was unknown, but that his extensive smoking history is likely.  More discussion would have been helpful, but what was provided is sufficient.  The physician's depiction of the service treatment records was accurate.  While lung cancer is a disease, cardiopulmonary arrest is not.  It is reiterated that lung cancer was diagnosed after service.  Yet the physician did not find it to have been incurred during service.  Incurrence rather was idiopathic but perhaps due to smoking.

In sum, service connection for lung cancer and for cardiopulmonary arrest has not been established.  Awarding DIC benefits from a disability that was not service-connected at the time of the Veteran's death therefore is not warranted.  The same is true with respect to an award of DIC benefits from a disability that was service-connected at the time of the Veteran's death.  DIC benefits based on service connection for the cause of his death accordingly must be denied.  This determination is supported by the preponderance of the evidence.  In other words, the positive and negative evidence is not in relative equipoise such that the appellant is afforded the benefit of the doubt as to her entitlement to the benefits sought.  

To the extent the appellant argues she is entitled to such benefits because she and the Veteran were told this would be the case by their representative, two important points are noteworthy.  The appellant is charged with knowledge, whether or not she had any, of applicable statutes and regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000).  Second, to any extent she was misinformed about them, whether by her representative or by anyone else, a denial of the benefits sought is still possible.  OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994).  

The appellant has also stated that she needs DIC benefits to remain off public assistance.  Her financial circumstances evoke sympathy.  However, all applicable statutes and regulations must be followed.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowable only if there has been administrative error.  38 U.S.C.A. § 503.  A right to payment indeed cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  The appellant seeks DIC benefits equating to a right to payment that she does not qualify for by law.  There has been no administrative error.  Her financial circumstances therefore are irrelevant.


ORDER

DIC benefits based on service connection for the cause of the Veteran's death are denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


